Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29-30 are objected to because of the following informalities:  
In regard to claim 29, “each prong” in line 2 of the claim should be “each of the prongs”.  “Each arm” should “each of the arms”.
In regard to claim 30, “each prong” should be “each of the prongs”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,34 and 38 (and therefore all claims that depend therefrom)  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 21 and 38, “a knob operable to secure the knob” does not make sense.  A knob is securing to itself?  It appears this should be a different element but the examiner is unable to determine which.
In regard to claim 34, “the threaded extension” in line 34 of the claim lacks proper antecedent basis.  Please keep consistent terminology throughout the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28, 31-35, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ax (WO2013/141777A1) in view of Weltner (7473234B1).

In regard to claim 21, Ax teaches a failsafe for a transdermal implant for a prosthesis, the failsafe comprising: 
a first plate 12 defining a central axis, the first plate 12 comprising: 
a proximal portion (toward body); 
and a distal portion (away from body) securable with the prosthesis (fig 7) configured to be disposed external to skin (fig 1), the prosthesis 3 configured to simulate an appendage of a patient (fig 1; performs the function of a leg); 
a second plate (10) alignable with the central axis (fig 1,7), 
the second plate 10 comprising: 
a distal portion (away from body) configured to interface with the proximal portion (toward body) of the first plate 12 (fig 1, 7); 
and a proximal portion (toward the body) securable to the transdermal implant (securable via 10, 11; see fig 7; pg 6, lines 4-5); 
a breakaway connector 27 positionable at least partially within the second plate 12 and the first plate 10 (fig 4), 
the breakaway connector 27 configured to engage the second plate 10 to secure the first plate 12 to the second plate 10 (see fig 4, 7), and at least a portion of the breakaway connector 27 configured to break away from the first plate when a moment applied to the second plate is larger than a threshold moment fig 7, abstract, [0031].
While Ax teaches the use of a device (rotational force release mechanism 15) operable to secure the knob to the breakaway connector 27 and the first plate 12 to the second plate 10 via the breakaway connector 27, Ax does not teach the mechanism is a knob.
Weltner teaches a knob 154 which operates a screw 150. (Therefore when the knob of Weltner is used with the invention of Ax, the knob will be attached to 15 of Weltner).
It would have been obvious to one of ordinary skill in the art of connectors at the time the invention was filed to use Weltner’s knob connected to the release mechanism of Ax in order to allow adjustment of the screw without using tools.
In regard to claim 22, Ax meets the claim limitations as discussed in the rejection of claim 21, but does not teach the knob.  
Weltner further teaches the knob 154 is operable without the use of a tool to secure the knob to the breakaway connector. (fig 5A; operable by hand as this is the purpose of a knob)
In regard to claim 23, Ax meets the claim limitations as discussed in the rejection of claim 22, and further teaches the rotational force release mechanism 15 is threaded (pg 2, lines 10-15: screw; therefore threaded) but does not teach the knob.
Weltner further teaches the knob is threadably securable to the breakaway connector. (Fig 5A; knob 154 is attached to threaded portion 150.  Therefore when knob 154 is combined with Ax the knob will be attached to threaded screw 15).
In regard to claim 24, Ax meets the claim limitations as discussed in the rejection of claim 22, and further teaches an extension 15, the extension 15 engageable with the breakaway connector 27.
However, Ax does not teach the knob.
Weltner further teaches the knob 154 includes an extension (screw 150) extending from a proximal portion of the knob (when combined with Ax, the knob will be attached to 15 of Ax), the extension engageable with the breakaway connector to secure the knob to the breakaway connector (will connect to 15 when combined with Ax and therefore be secured to the breakaway connector).
In regard to claim 25, Ax meets the claim limitations as discussed in the rejection of claim 24, and further teaches the extension of the knob 15 is threaded and is threadably securable to a threaded portion of the breakaway connector (fig 4; (pg 2, lines 10-14: screw-therefore by definition threaded and hole 15 fits within therefore must necessarily also be threaded).
In regard to claim 26, Ax meets the claim limitations as discussed in the rejection of claim 25, wherein the extension of the knob 15 is insertable through a bore (fig 4 in, the distal portion of the first plate 12 (see fig 4) to engage the breakaway connector 27 (see fig 4).
In regard to claim 27, Ax meets the claim limitations as discussed in the rejection of claim 26, and further teaches the breakaway connector 27 further comprises: 
a base (plate of 17); 
and a plurality (defined as two or more) of arms 30 projecting axially (along the vertical axis) from the base (fig 6b) and extending between the second plate 10 and the first plate 12. (fig 6-7)
In regard to claim 28, Ax meets the claim limitations as discussed in the rejection of claim 27, and further teaches the base (plate portion of 17) of the breakaway connector 27 includes the threaded portion (recess within which 15 fits) of the breakaway connector (see fig 4, 6a-b).
In regard to claim 31, Ax meets the claim limitations as discussed in the rejection of claim 21, but does not teach the knob.  
Weltner further teaches the knob 154 is securable to the prosthetic appendage. (When combined with Ax, the knob will be attached to 154 which is securable to a prosthetic appendage as shown in figure 1)
In regard to claim 32, Ax teaches a failsafe for a transdermal implant for a prosthesis that is configured to be disposed external to skin, the failsafe comprising: 
a first plate 12 defining a central axis, the first plate 12 comprising: 
a proximal portion (toward body) and a distal portion (away from the body) securable with the prosthesis 3 (see fig 1); 
and a second plate 10 alignable with the central axis (fig 1), 
the second plate 10 comprising: 
a distal portion (away from the body) configured to interface with the proximal (toward the body) portion of the first plate 12 (fig 1); and a proximal portion securable to the transdermal implant (via 11l see fig 7); 
a breakaway connector 27 located at least partially within the second plate 10 and the first plate 12 (see fig 4), the breakaway connector 27 configured to engage the second plate 10 to secure the first plate 12 to the second plate 10, and at least a portion of the breakaway connector 27 configured to break away from the first plate 12 when a moment applied to the second plate is larger than a threshold moment (fig 7, abstract, [0031]).
While Ax teaches the use of a device (rotational force release mechanism 15) operable to secure the first plate 12 to the second plate 10 (secures by setting the release torque; pg 2, lines 10-14), Ax does not teach the mechanism is a knob.
Weltner teaches a knob 154 which operates a screw 150.
It would have been obvious to one of ordinary skill in the art of connectors at the time the invention was filed to use Weltner’s knob connected to the release mechanism of Ax in order to allow adjustment of the screw without using tools.
In regard to claim 33, Ax meets the claim limitations as discussed in the rejection of claim 32, but does not teach the knob.  
Weltner further teaches the knob 154 is operable by hand to secure the knob to the breakaway connector. (intended use; since the knob does not require a tool to operate, the knob is capable of being operated by hand; will connect to 15 of Ax)
In regard to claim 34, Ax meets the claim limitations as discussed in the rejection of claim 33, and further teaches an extension 15 but does not teach the knob.
Welton further teaches the knob 154 includes an extension 150 extending from a proximal portion of the knob.  
Therefore when the knob of Welton is combined with the invention of Ax, the knob 154 of Welton will be attached to 15 of Ax which will act as the extension.  Accordingly, Ax further teaches the threaded extension 15 engaged with the breakaway connector 27 to secure the knob to the breakaway connector.
In regard to claim 35, Ax meets the claim limitations as discussed in the rejection of claim 34,  and further teaches the extension 15 of the knob is threaded and is threadably engaged with a threaded portion of the breakaway connector.  (fig 4; (pg 2, lines 10-14: screw-therefore by definition threaded and hole 15 fits within therefore must necessarily also be threaded).
In regard to claim 37, Ax meets the claim limitations as discussed in the rejection of claim 32, but does not teach the knob.  Welter further teaches the knob 154 is secured to the prosthetic appendage. (when applied to 15 of Ax, the knob 154 will be secured to the prosthetic appendage as shown in figure 1 of Ax)
In regard to claim 38, Ax teaches a failsafe for a transdermal implant for a prosthesis that is configured to be disposed external to skin, the failsafe comprising: 
a first plate 12 comprising a proximal portion and a distal portion securable with the prosthesis 3 (fig 1); 
a second plate 10 comprising: 
a distal portion configured to interface with the proximal portion of the first plate 12; 
and a proximal portion securable to the transdermal implant (via 11; see fig 1); 
a breakaway connector 27 positionable at least partially within the second plate 10 and the first plate 12 (see fig 4), 
the breakaway connector 27 configured to engage the second plate 10 to secure the first plate 12 to the second plate 10 (fig 1), 
and at least a portion of the breakaway connector 27 configured to break away from the first plate 10 when a moment applied to the second plate 12 is larger than a threshold moment fig 7, abstract, [0031].
While Ax teaches the use of a device (rotational force release mechanism 15) operable to secure to the breakaway connector 27 and the first plate 10 to the second plate 12 via the breakaway connector 27 (fig 1), Ax does not teach the mechanism is secured to a knob.
Weltner teaches a knob 154 which operates a screw 150.  Therefore when applied to Ax the knob 154 will be secured to the screw 15 of Ax.
It would have been obvious to one of ordinary skill in the art of connectors at the time the invention was filed to use Weltner’s knob connected to the release mechanism of Ax in order to allow adjustment of the screw without using tools.

In regard to claim 40, Ax meets the claim limitations as discussed in the rejection of claim 38, and further teaches a threaded extension 15 to threadably secure the threaded extension 15 to a threaded portion of the breakaway connector 27 (see fig 4); pg 2, lines 10-14 and a bore (see bore through which 15 fits, fig 4), the threaded extension 15 insertable through a bore in the distal portion (away from the body) of the first plate 10 (see fig 4).
However, Ax does not teach the knob.
Weltner further teaches a knob 154 with an extension 150 extending from a proximal portion of the knob (see fig 5A).  When combined with Ax, 154 will be attached to 15 which will extend from a proximal portion of the knob.  The knob is fully capable of being inserted into the bore 15 of Ax at least partially.  See figure 4.  Intended use is patentable only based on the resulting structure, and the resulting structure of a bore has been met as shown in figure 4.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ax (WO2013/141777A1) in view of Weltner (7473234B1) and further in view of Callen (0125539A).

In regard to claim 36, Ax meets the claim limitations as discussed in the rejection of claim 35, but does not teach the knob.  Weltner further teaches the knob but the combination of Ax in view of Weltner does not teach the knob is crenulated.
Callen teaches a knob wherein an outer surface of the knob is crenulated. (see I in figure 1,4)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the knob of Ax in view of Weltner crenulated as taught by Callen because this allows the fingers to get a better hold (see description; paragraph 4)

Allowable Subject Matter
Claims 29-30, 39 would be objected to as being dependent upon a rejected base claim if the 112b issues are fixed without significantly altering the scope of the claim.  
Regarding claims 29-30, the closest prior art Ax (WO2013/141777A1) does not teach “a prong located at a termination of each arm, each prong extending radially outward from each arm to create a radial extension”.
Regarding claim 39, the closest prior art, Ax (WO2013/141777A1) does not teach “a plurality of recesses in the proximal portion of the first plate; and a plurality of retaining members extending from the second plate and configured to engage the recesses to transfer torque between the first plate and second plate when a torque is below a threshold torque and configured to disengage from the recesses and allow rotation of the first plate relative to the second plate when an applied torque is above the threshold torque.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774